In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0715V
                                   Filed: December 12, 2016
                                          Unpublished

****************************
IRENE DRISCOLL,                        *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
v.                                     *      Influenza (“Flu”) Vaccine; Shoulder
                                       *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *      (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Edward M. Kraus, Law Offices, Chicago-Kent College of Law, Chicago, IL, for petitioner.
Althea W. Davis, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On June 20, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury that was caused-in-fact by
an influenza (“flu”) vaccine she received on October 15, 2014. The case was assigned
to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On November 3, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccination (“SIRVA”).
On December 9, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $95,000.00. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $95,000.00 in the form of a check payable to
petitioner, Irene Driscoll. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

IRENE DRISCOLL,                               )
                                              )
               Petitioner,                    )       No. 16-715V
                                              )       Chief Special Master
       v.                                     )       Nora Beth Dorsey
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
               Respondent.                    )
                                              )

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$95,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $95,000.00, in the form of a check payable to petitioner. Petitioner agrees.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division



1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                         CATHARINE E. REEVES
                         Acting Deputy Director
                         Torts Branch, Civil Division

                         GLENN A. MACLEOD
                         Senior Trial Counsel
                         Torts Branch, Civil Division

                           s/Althea Walker Davis
                         ALTHEA WALKER DAVIS
                         Senior Trial Counsel
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Tel: (202) 616-0515

DATED: 9 December 2016